PER CURIAM:
Aaron Levon Burton appeals the district court’s order denying his motion for enlargement of time. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Burton, No. 4:04-cr-00087 (E.D.Va. Aug. 8, 2007). We also deny Burton’s request for appointment of counsel and his motion for transcripts. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.